Citation Nr: 1534470	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-40 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to June 1943.  He died in February 2014.  The Appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant and the Veteran were married from June 1948 to June 1972, when they divorced.

2.  The Appellant and the Veteran were not married at the time of the Veteran's death in February 2014.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran for purposes of receiving VA death benefits are not met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that would be reasonably likely to assist the Appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The facts in this case are not in dispute.  The Appellant has acknowledged that she and the Veteran divorced in 1972 and she was not married to him at the time of his death in 2014.  The Appellant provided testimony and evidence that the Veteran obtained the 1972 divorce based upon fraudulent representations concerning her abandonment of him.  See the June 2015 Board hearing transcript, pgs. 3-9.  The Appellant also reported that throughout their marriage, the Veteran was physically and emotionally abusive to herself and their five children.  Id. at pgs. 3-5.  Notably, the Appellant testified that she became aware of the default divorce in the early 1970's.  Id. at pg. 9.  The Appellant has not contended, nor is there evidence to suggest, that she attempted to invalidate the divorce judgment or enter into a common law marriage with the Veteran following their divorce.  Crucially, the law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the Appellant was not married to the Veteran at the time of his death, the Appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50 (2014).

To some extent, the Appellant appears to be raising an argument couched in equity, asserting she should receive benefits because the Veteran abandoned her and was abusive during their marriage.  Although there are exceptions to the requirement that an appellant have lived continuously with a veteran from the time of the marriage to the time of that veteran's death, these exceptions only apply in instances where a veteran and an appellant were still legally married at the time of the veteran's death.  See 38 C.F.R. §§ 3.50(b)(1); 3.53 (2014); see also Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015) (38 C.F.R. § 3.50(b)(1) does not provide an exception to the requirement that the surviving spouse and the veteran be married at the time of the veteran's death.).  Accordingly, her argument fails.

The Board is deeply sympathetic to the Appellant, particularly in light of her personal testimony and lay statements.  However, where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore has no alternative but to deny the Appellant's claim as she does not meet the legal criteria to establish status as the Veteran's surviving spouse for purposes of VA death pension benefits.


ORDER

Entitlement to recognition of the Appellant as the surviving spouse for purposes of establishing eligibility for VA death benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


